Per Curiam:
Order appealed from reversed, without costs, and order for examination of defendant before trial modified by striking out the words: “Also, concerning the defenses set up in the separate defenses contained in the answer of said defendant as to what articles of wearing apparel the defendant’s "wife was abundantly supplied with during the times mentioned in the pleadings herein.” Also the words: “And as to any facts'bearing upon or from which said station in life can be determined; as to the income and property of said defendant during said times, as a means of ascertaining what his station in life was, in order that it may be determined what articles were suitable and necessary for the use of the defendant’s said wife; and also concerning all matters relative to the issues in this action.” And also all the following paragraph which orders the defendant to produce for the purpose of such examination all accounts, books, documents, letters, papers and writings now in his possession or under his control, to the end of the paragraph. Present — Ingraham, Laughlin, CJarke, Houghton and Scott, JJ. Order reversed, without costs, and order for examination modified as stated in opinion. Settle order on notice.